DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 01/15/2021.  In virtue of the communication:
Claims 1-24 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 05/03/2021 have been considered by the examiner.
Applicant’s election without traverse of Group I, claims 1-11 and 16-24, in the reply filed on 01/15/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11, 16-18 and 21-24 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Schulman (U.S. Pub. 2007/0260294 A1).
Regarding claim 1, Schulman discloses an implantable medical device (IMD) (Figs. 1-2) comprising:
a housing (case 4, Figs. 1-2) configured to house communication circuitry within an internal side of the housing (pars [0025]-[0026], case 4 is typically hollow and contains an electronics package and a power source, such as a battery, capacitor, a magnetic field coupled electrical energy generator, signal generating or receiving circuitry); and
a planar antenna (8, Figs. 1-2), having a curved structure (Figs. 1-2), that is stacked on an external side of the housing and coupled to the communication circuitry (pars. [0028]-[0030], the antenna 8 is preferably formed on the ceramic case by applying a thick film metallization layer to the ceramic).
Regarding claim 16, Schulman discloses an implantable medical device (IMD) (Figs. 1-2) comprising:
a housing (case 4, Figs. 1-2) configured to house communication circuitry within an internal side of the housing (pars [0025]-[0026], case 4 is typically hollow and contains an electronics package and a power source, such as a battery, capacitor, a magnetic field coupled electrical energy generator, signal generating or receiving circuitry); and
an antenna (8, Figs. 1-2) having a curved structure (Figs. 1-2) formed on an external side of the housing and coupled to the communication circuitry (pars. [0028]-[0030], the antenna 8 is preferably formed on the ceramic case by applying a thick film metallization layer to the ceramic), wherein a resonant frequency of the antenna is based on a dielectric constant of tissue surrounding the antenna when the IMD is implanted (pars. [0011], [0012], [0015]), and wherein 
Regarding claim 2, Schulman discloses the IMD wherein a resonant frequency of the planar antenna is based on a dielectric constant of tissue surrounding the planar antenna when the IMD is implanted (pars. [0011], [0012], [0015]).
Regarding claim 3, Schulman discloses the IMD wherein the planar antenna is configured such that a current distribution of the planar antenna is in-phase in opposite sides of the antenna (Figs. 1-2, symmetrical construction of the antenna 8 with two identical curved arms).
Regarding claims 4 and 18, Schulman discloses the IMD wherein the IMD is configured such that the planar antenna is in contact with tissue when the IMD is implanted (pars. [0028]-[0029], antenna 8 is preferably made from a biocompatible metal (e.g. platinum, gold) directly exposing it to living tissue).
Regarding claims 7 and 21, Schulman discloses the IMD wherein the planar antenna comprises a width less than or equal to approximately 7 millimeters (mm) and a length less than or equal to approximately 18 mm (par. [0025]).
Regarding claims 8 and 22, Schulman discloses the IMD wherein the housing comprises a width of less than or equal to approximately 10 mm, a length less than or equal to approximately 45 mm, and a height less than or equal to approximately 5 mm (par. [0025]).
Regarding claims 9 and 24, Schulman discloses the IMD wherein the housing comprises a non-conductive wafer, wherein the planar antenna is stacked on the non-conductive wafer, and wherein the planar antenna is not within a header formed on or coupled to the housing (par. [0026], insulating case 4 may be made of glass or ceramic (e.g. alumina, glass, titania, zirconia, etc.).

Regarding claim 17, Schulman discloses the IMD wherein the antenna is a planar antenna that is stacked on the external side of the housing (Figs. 1-2, pars. [0028]-[0030], the antenna 8 is preferably formed on the ceramic case by applying a thick film metallization layer to the ceramic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman, as applied above, in view of Bashyam (U.S. Pub. 2010/0019985 A1).
Regarding claim 5, 6, 19 and 20, Schulman discloses all of the limitations as claimed except the feeding structure comprises a first feeding structure, the planar antenna further comprising a second feeding structure.
However, as evidenced by Bashyam, providing the feeding structure comprises a first feeding structure (108, Figs. 2-3), the planar antenna further comprising a second feeding structure (110, Figs. 2-3) is well known in the art.
Therefore, it would have been obvious to one have skill in the art at the time of the invention was made to arrange the antenna system of Schulman with the  feeding structure as taught by Bashyam in order to perform the better operation of the communication system between the antenna and circuitry.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844